Citation Nr: 0432388	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1991.  She had additional unverified service with the Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's sinusitis is manifested by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show that she 
was treated for sinus-related complaints from 1986 until her 
discharge in 1991.  Her primary diagnosis was sinusitis.  

The veteran submitted a claim for disability compensation in 
December 1993.  She was afforded a VA examination in March 
1994.  The diagnosis was chronic sinusitis.  X-rays of the 
paranasal sinuses were interpreted to show a negative Water's 
view.

The veteran was granted service connection for sinusitis in 
March 1994.  She was assigned a 10 percent disability rating 
which has remained in effect until the present.

The veteran submitted her claim for an increased rating in 
July 2002.  She also submitted VA and private treatment 
records in support of her claim.

The private records were from a number of sources and covered 
a period from September 1992 to December 1999.  The veteran 
was treated on one occasion for sinus-related complaints in 
February 1998.  The assessment was upper respiratory 
infection.

The VA records submitted by the veteran in July 2002 and 
others later associated with the claims file, cover a period 
from February 1994 to October 2003.  The records reflect 
numerous outpatient visits for treatment of sinus-related 
complaints that were primarily diagnosed as sinusitis.  The 
veteran was prescribed antibiotics at times, as well as 
decongestants, and nasal sprays.  The records show several 
visits per year throughout the period.  A computed tomograph 
(CT) scan of the paranasal sinuses in December 1996 was 
interpreted to show fluid or mucosal thickening in the 
anterior portion of the left maxillary antrum.

The veteran was afforded a VA examination in September 2002.  
The veteran gave a history of frequent recurrences of 
sinusitis with drainage as well as headaches and a pressure 
sensation throughout her sinuses.  She described her nasal 
discharge as green and yellow, occasionally mixed with blood.  
The veteran also complained of some difficulty breathing 
through her nose, with some wheezing secondary to postnasal 
drainage.  The veteran said that her attacks sometimes 
required bedrest and treatment by a physician.  Her current 
treatment consisted of Flonase, sodium chloride rinse and 
Triprolidine.  She had had previous treatments with 
antibiotics.

The examiner reported that the veteran had a 25 percent nasal 
obstruction, bilaterally, with some mucoid secretions.  There 
was some inflammation of the inferior nasal turbinates 
bilaterally.  The examiner reported that x-rays of the 
sinuses showed that the left maxillary sinus appeared to be 
hypoplastic.  This was felt to possibly be due to chronic 
sinusitis.  There were no air fluid levels seen to suggest 
acute sinusitis.  The diagnosis was chronic sinusitis.

The veteran testified at a videoconference hearing in May 
2004.  The veteran said that she was currently being treated 
for a sinus condition.  She said that she had been prescribed 
antibiotics, Flonase, and a nose rinse.  She had not been 
prescribed anything for her sinus headaches.  She said she 
currently took antibiotics daily and did so whenever she was 
prescribed them over the last four years.  She felt that she 
had had eight episodes of sinusitis in the last year.  She 
thought that either three or four of the episodes were 
incapacitating.  The veteran said that the incapacitating 
episodes were when she would have to take antibiotics.  She 
said she tended to have two-week courses of antibiotic 
treatments.  The veteran testified that she would experience 
headaches, yellow and green discharge, red eyes, a really 
"heavy" head, difficulty breathing and sometimes ear pain 
when she experienced an incapacitating episode.  She had not 
had surgery for her sinus disability.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's service-connected sinusitis is currently rated 
as 10 percent disabling under Diagnostic Code 6512.  
38 C.F.R. § 4.97 (2004).  Under Diagnostic Code 6512 a 10 
percent rating is assigned where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
this code explains that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  A 50 percent rating is for application following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97 (2004).

The evidence of record demonstrates that the veteran has had 
ongoing symptomatology for sinusitis since her discharge from 
service.  The VA treatment records document a number of 
instances where she was prescribed antibiotics for treatment, 
as well as decongestants, nasal sprays, and antihistamines.  
She was also informed that it was permissible to use over-
the-counter antihistamines for treatment as well.

The objective evidence of record does not show that the 
veteran has suffered from the requisite three or more 
incapacitating episodes as described by the rating criteria.  
She testified that she felt that she had but the objective 
evidence does not show that to be the case.  The veteran has 
had a number of incapacitating episodes documented in the 
treatment records but not the requisite number of episodes 
during a year period, no matter how that period is measured.  
Additionally, most of the episodes the veteran described as 
incapacitating did not require antibiotic treatment for the 
requisite duration.

The veteran has had continual symptoms, just not to the level 
of the required incapacitating episodes.  The treatment 
records clearly show multiple visits for treatment of her 
sinusitis.  The entries note the veteran's complaints of 
headaches, pain and purulent discharge.  The veteran also 
testified about her ongoing symptoms at her hearing in May 
2004.  The September 2002 VA examiner noted the presence of 
chronic sinusitis.  

Although the requisite number of incapacitating episodes has 
not been shown for an increased rating, the Board finds that 
the veteran does suffer from more than six non-incapacitating 
episodes per year, as defined by the rating criteria, and 
that a 30 percent rating is therefore warranted.  To that 
extent her claim is granted.  

The Board notes that the veteran stated that she felt that 
her symptoms more closely approximated the 30 percent 
criteria for her sinusitis when she submitted her notice of 
disagreement in July 2003.  The veteran's representative 
argued for the next higher rating for the veteran's sinusitis 
during the hearing in May 2004.  In light of the Board's 
decision to grant an increase of the veteran's disability 
rating to 30 percent, the Board finds that this constitutes a 
complete grant of the claim on appeal.


ORDER

A 30 percent rating for sinusitis is granted, subject to the 
law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



